Citation Nr: 0619945	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-36 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for a chronic skin rash.

Entitlement to service connection for coronary artery 
disease.

Entitlement to service connection for arthritis in the neck 
and back.

Entitlement to service connection for a disability manifested 
by memory problems.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to April 
1971.  

The veteran provided testimony during a hearing before the 
undersigned Veterans Law Judge in April 2006.  At that time 
he and his representative withdrew another appeal pertaining 
to a disability manifested by blood clots.  As this appeal 
has been withdrawn, the Board has no jurisdiction over it and 
will address it no further.  38 C.F.R. § 20.204.

The issues of entitlement to service connection for arthritis 
of the neck and back and entitlement to service connection 
for a disability manifested by memory problems are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current, chronic disability 
involving a skin rash.

2.  No competent nexus between the veteran's service and his 
currently-shown coronary artery disease is demonstrated in 
the record.


CONCLUSIONS OF LAW

1.  Service connection for a skin rash is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).

2.  Service connection for coronary artery disease is not 
warranted.  38 U.S.C.A. § 1101, 1110, 1112, 1113 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
a chronic skin rash and coronary artery disease.  He asserts 
that he has suffered from skin rashes since service and that 
he has experienced chest pain since service, which has now 
been diagnosed as coronary artery disease.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file reveals that the RO advised the veteran 
of the first three elements required by Pelegrini II in 
letters dated in March 2002 and July 2002, both letters prior 
to the initial rating decision on these claims.  

Although the March 2002 and July 2002 notice letters did not 
specifically contain instructions that the veteran was to 
provide any evidence in his possession that pertains to his 
claim, the Board finds that his actions in pursuing the 
claims on appeal, where he has submitted written argument, 
has provided lengthy and detailed lists of medical treatment 
received over the years, and has provided cogent and helpful 
hearing testimony in support of his claims, demonstrate his 
actual understanding of this principle.  In this regard, we 
observe that he has availed himself of the assistance of a 
capable representative throughout the claims process.  

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but did not provide him with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, there is no prejudice in 
proceeding with the issuance of a final decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  

The RO has provided the veteran with the substance of the 
laws and regulations governing the award of service 
connection, as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in an 
October 2003 Statement of the Case.  

Service, VA, Social Security Administration, and private 
medical records have been obtained and reviewed.  The veteran 
and his representative have availed themselves of multiple 
opportunities to submit written argument pertinent to the 
claims and the veteran has presented sworn testimony in 
support of his claims during a hearing.  Thus, the Board 
concludes that VA has satisfied its duties to notify and 
assist, and additional development efforts as to the two 
claims decided herein would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims at this point.  

Governing Laws and Regulations

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection for arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

When a chronic disease such as cardiovascular disease, 
arteriosclerosis, or hypertension becomes manifest to a 
degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for a chronic skin rash

Initially, the Board observes that service connection has 
been granted for residuals of a surgically-removed lipoma or 
cyst from his left arm.  One of the residuals of this cyst is 
a scar on the arm.  The instant appeal involves claim of a 
chronic skin rash and is separate from and unrelated to the 
left arm scar.

Review of the veteran's service medical records reveals that 
he was treated on two separate occasions for swelling of his 
lower lip.  In May 1969, the treating physician recorded an 
impression of urticaria of the lower lip.  In January 1971, 
he was treated for cellulitis of the lower lip.  Both 
episodes apparently resolved without any residual ill 
effects, as the report of the veteran's separation medical 
examination reflects no problems involving the lower lip.  

A December 1969 service medical record shows that the veteran 
had a rash on his left flank in reaction to the 
administration of a flu shot.  In March 1971, the veteran 
reported to the dispensary, with a rash around his belt line 
and was treated with an antihistamine.  

The report of the general medical examination conducted in 
April 1971 in conjunction with the veteran's separation from 
service shows that his skin was deemed to have been normal 
upon examination.  Furthermore, the report of medical history 
which the veteran completed in April 1971 reflects that the 
veteran himself reported having no skin diseases.  

Currently, the veteran contends that he has suffered from 
skin rashes more or less continuously since his discharge 
from service.  Review of his post-service medical records 
does not corroborate this assertion, however.  Throughout the 
years, his skin has been deemed normal or unremarkable upon 
clinical examination.  During an August 1975 VA examination, 
he had no skin rash.  The report of a disability examination 
in February 2002 shows that he had "rather benign" skin at 
that time.  Similarly, a September 2004 VA treatment report 
notes that the veteran's skin was warm, intact, and dry.  
Although the veteran receives regular medical care and 
voluminous treatment reports have been obtained in support of 
his claims, the record contains no clinical reports of a skin 
rash.  The veteran contends in written statements and also in 
his hearing testimony, that he sustained a skin rash in 
connection with his original diagnosis of hepatitis, and that 
he has had various rashes caused by allergic reactions, as 
well.  While records reflecting these diagnoses are not 
contained in the claims file, these statements are inherently 
credible, as they reflect the veteran's understanding of his 
medical conditions.  Therefore, the Board will accept the 
veteran's testimony on these two points.  

Nevertheless, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].

In this case, the medical evidence does not support the 
veteran's contentions that he has a current disability 
involving a skin rash or that such a disability should be 
service-connected.  Furthermore, while the veteran has had 
skin rashes and skin problems over the years, none of the 
skin problems have been labeled with the same diagnosis, and 
no medical caregiver has linked any one episode to another or 
rendered a diagnosis indicating the presence of an ongoing, 
chronic skin disability.  For a grant of service connection 
to be warranted, the evidence must show that a current 
disability is either chronic, as described in 38 C.F.R. 
§ 3.303(b) or has been continuously symptomatic since 
service.  In this case, the veteran has not been shown to 
have a chronic skin disability, and has not had continuous 
symptoms since service, as evidenced by the medical records 
beginning with his service discharge examination report, 
until the present, which show normal skin.  Most probative, 
however, is the absence of a current disability involving his 
skin.  Under these circumstances, a grant of service 
connection is inappropriate.  The preponderance of the 
evidence is against the veteran's claim and the appeal must 
be denied.

Service connection for coronary artery disease

According to the report of medical history which the veteran 
completed in connection with his April 1971 discharge 
examination, he stated that he had experienced pain or 
pressure in his chest during service.  The report of the 
clinical examination conducted in April 1971 indicates that 
his heart and vascular system were deemed to have been normal 
upon examination.  The examining physician noted that the 
veteran had had occasional epigastric tenderness during the 
past year, but with no treatment required, no complications, 
and no sequellae.  The service medical records are otherwise 
entirely negative for complaints involving chest pain or 
heart problems.  

There is no evidence indicating a diagnosis of any sort of 
heart problem during the year immediately following the 
veteran's discharge from service or for several years 
thereafter.  In March 1976, the veteran underwent a 
comprehensive medical evaluation for his complaints of black-
outs and memory loss, which included a cardiac evaluation.  
An electrocardiogram taken in 1975 was reviewed and deemed to 
have been normal, and his heart was regular in rate and 
rhythm, with normal sounds.  Although the physician did not 
identify a cause for the veteran's complaints, he noted that 
he doubted a cardiac diagnosis, although it was possible that 
the veteran may have been having occasional premature 
heartbeats, he was unable to correlate this clinically.

In the absence of a documented heart problem during service 
or within one year after service, service connection for a 
heart problem on a direct or presumptive basis is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  However, service connection may also 
be granted for disease which is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In this case, it is well established in the medical evidence 
that the veteran currently has coronary artery disease.  What 
is lacking to support his claim for service connection is any 
evidence of a nexus between the current disease and service.  
The record contains no medical opinion to the effect that his 
heart disease is related to his service in any way.  The only 
evidence supporting a connection between service and the 
current disease is the veteran's own assertion.  As a 
layperson with no particular training in medicine, however, 
the veteran is not competent to offer an authoritative 
opinion as to the etiology of his heart disease.  Generally, 
lay persons ostensibly untrained in medicine can provide 
personal accounts of symptomatology, but cannot provide 
evidence constituting a medical conclusion, such as an 
opinion as to the medical characteristics of symptoms or the 
etiology of a disease.  For the most part, medical testimony 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  Layno 
v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is thus against the 
veteran's claim for service connection for coronary artery 
disease and the appeal must be denied.


ORDER

Service connection for a chronic skin rash is denied.

Service connection for coronary artery disease is denied.





REMAND

The veteran contends that he suffers from memory loss and 
from arthritis of his neck and back on account of one 
particular incident in service when he was badly beaten in 
late 1969 or early 1970.  In his September 2003 notice of 
disagreement, he stated that the attack occurred in front of 
his barracks, that the perpetrator was arrested, and that 
there were plenty of people who witnessed the attack.  He 
also asserts that his service personnel records reflect that 
his job performance suffered on account of memory loss after 
the beating.  In support of this contention, he has submitted 
a single page dated in May 1970 showing that his memory was 
seriously deficient and was affecting his job performance.  

During the April 2006 hearing on appeal, the veteran's 
representative formally requested that the Board obtain any 
medical records reflecting the veteran's medical treatment at 
Womack Army Hospital after the beating, in addition to 
military police reports which might reflect the incident.  
The veteran contended that he received psychiatric treatment 
for his memory loss at Fort Bragg.  The representative also 
requested that the Board obtain the veteran's service 
personnel records to corroborate the onset of his memory 
loss.  

The veteran is hereby notified that if he has any additional 
service personnel records in his possession, he should submit 
them or copies thereof to the VA for inclusion in his claims 
file.

The record currently establishes that the veteran has 
arthritis, but the medical evidence available for review does 
not contain information as to the etiology of his arthritis.  
Similarly, the record contains the report of the inconclusive 
1976 work-up for the veteran's complaints of memory loss, and 
multiple contentions from the veteran himself as to his 
memory loss, but does not contain an established diagnosis of 
memory loss or any information as to the etiology of such 
memory loss.  Additionally, the Board notes several 
subsequent intervening episodes in that the veteran reports 
having been involved in at least one automobile accident 
after the beating in service.  The record on appeal also 
contains VA treatment reports dated in January 1975 (four 
years after the veteran's discharge from service) reflecting 
that the veteran was beaten up by the police the night 
before.  Upon examination, he had bruises in the cervical 
area, but an X-ray study showed that his bones and joints 
were intact.  In sorting out the etiology of the veteran's 
memory loss and arthritis, these events will have to be 
considered as well as any evidence received pertaining to his 
time in service.

To satisfy the VA's duty to assist the veteran in the 
development of his claims, the Board finds that a remand is 
necessary to obtain supporting documentation from the Air 
Force, the two Army hospitals, and to obtain current 
information as to the nature of the veteran's memory loss 
disability and arthritis.  Accordingly, the case is REMANDED 
for the following actions:

1.  The RO should attempt to obtain any 
clinical/in-patient/hospital records 
reflecting treatment of the veteran at 
Fort Bragg and Womack Army Hospital while 
he was in service.  The RO should also 
request service medical records 
reflecting any psychiatric treatment or 
counseling provided to the veteran during 
service at any mental health clinic at 
the locations he served (which apparently 
was Pope Air Force Base, after initial 
training at Lackland Air Force Base).  
All attempts to obtain service medical 
records should be fully documented for 
the claims file.

2.  The RO should obtain the veteran's 
service personnel records including his 
performance evaluations and any demotions 
or reassignments.  All attempts to obtain 
service personnel records should be fully 
documented for the claims file.

3.  The RO should request any available 
military police records reflecting an 
altercation involving the veteran in late 
1969 or early 1970 while stationed at 
Pope Air Force Base.  

4.  After obtaining the records requested 
above, the veteran should be afforded a 
VA examination by a physician with 
relevant expertise to evaluate the 
veteran's complaints of memory loss.  The 
claims folder, including the records 
obtained pursuant to the above requests, 
must be made available to the examiner 
for review before the examination.  The 
examiner is requested to identify whether 
the veteran in fact has a diagnosable 
disability involving memory loss, by 
generally-accepted medical standards, and 
if possible, to identify the etiology of 
such memory loss.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The complete rationale for 
all opinions expressed should be fully-
explained.  If no medical conclusion can 
be reached without resort to speculation, 
the examiner should so state.

5.  After obtaining the records requested 
above, RO adjudicators should make a 
written determination as to whether the 
records reflect an event in service which 
might have caused permanent damage to the 
veteran's neck and back.  If so, the 
veteran should be afforded a VA 
examination by a physician with relevant 
expertise to identify, the etiology of 
the veteran's currently-shown neck and 
back arthritis.  The claims folder, 
including the records obtained pursuant 
to the above requests, as well as the 
recent medical evidence showing the 
diagnosis of arthritis, must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The complete rationale 
for all opinions expressed should be 
fully-explained.  If no medical 
conclusion can be reached without resort 
to speculation, the examiner should so 
state.

6.  After the development requested above 
has been completed, the RO should again 
review the record.  If either benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


